Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-15-00434-CV

                         IN THE INTEREST OF S.L., a Child

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 04-0152-CV
                        Honorable Gary L. Steel, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellant Sally Leeson.

      SIGNED September 9, 2015.


                                             _________________________________
                                             Patricia O. Alvarez, Justice